DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 03/11/2021, claims 1-11 are currently pending, of which claims 1, 3, 6 and 11 were amended.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the usage purpose is a higher level purpose in that the plurality of steps is a complex set of steps, unlikely to be known in advance by the user, and includes more than presenting the user with a list of content from which to receive a 
Claims 2-9 are rejected for the same reasoning as being dependent on claim 1.


Claim Rejections - 35 USC § 112 (b)
Claims 1, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "complex set of steps" in claims 1, 10 and 11 is a relative term which renders the claim indefinite.  The term "complex set of steps" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “complex set of steps” does not provide a standard for ascertaining what constitutes a complex set or steps.
The claim limitation “unlikely to be known” is indefinite as it is unclear as to how what a user may or may not know can be known in advance as claimed. 
Claims 2-9 are rejected for the same reasoning as being dependent on claim 1.
The action considers the claims as best understood.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphry (US 2019/0188943) in view of Wickett et al (US 2014/0128138)
Regarding claims 1 and 10-11: Humphry discloses a receiving section configured to receive an input of a usage purpose of the information processing device from a user (paragraph [0023], the community gaming panel overlay may comprise a menu that offers one or more different community games and options. The community game panel may additionally and/or alternatively be accessed via voice or audio detection (e.g., when a player issues a voice-activated command such as "EGM, open the community panel game"), biometric data (e.g., retinal scan, fingerprint, etc.), or some combination thereof); an identifying section configured to identify a procedure including a plurality of steps necessary for realizing the usage purpose, wherein the usage purpose is a higher level purpose in that the plurality of steps is a complex set of steps, unlikely to be known in advance by the user, and includes more than presenting the user with a list of content from which to receive a choice from the user to execute content (paragraph [0023], executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games, The community gaming panel overlay may comprise a menu that offers one or more different community games and options); a first screen generating section configured to executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games, The community gaming panel overlay may be displayed in the form of a menu that offers different community games and options. Assume one of the community gaming panel selections is a community game titled "Keno Racer"); and a second screen generating section configured to generate an information screen for display on the display device, the information screen including information regarding the identified procedure (paragraph [0023], paragraph [0025] – paragraph [0026], executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games, The community gaming panel overlay may be displayed in the form of a menu that offers different community games and options, the player may select this game via the community gaming panel button or some other process (e.g., a voice command instructing the EGM to select the Keno Racer game). The community gaming panel overlay (screen) then changes to display the game settings screen);  wherein the operating screen is positioned within an operating region of the display (paragraph [0023], paragraph [0025], Fig. 6, executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games, The community gaming panel overlay may be displayed in the form of a menu that offers different community games and options. Assume one of the community gaming panel selections is a community game titled "Keno Racer"), and the information screen is It should be noted that the community gaming panel window 606 may provide one or more gaming content, messages, menus, goods and services, and may be customized and provided to the player on the PMD 604), the operating region includes a graphic user interface (GUI) function that permits the user to provide inputs to the information processing device through the operating screen (paragraph [0023], paragraph [0025], Fig. 6, executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games, The community gaming panel overlay may be displayed in the form of a menu that offers different community games and options. Assume one of the community gaming panel selections is a community game titled "Keno Racer"), and
However, Humphry does not specifically disclose that the information region does not include the GUI function, such that the user is not permitted to provide inputs to the information processing device through the information screen.
Wickett discloses an information region which does not include a GUI function, such that the user is not permitted to provide inputs to the information processing device through the information screen (paragraph [0042], Fig. 3, reference character 320, for example, webpage 302 includes the name of the table 312 embedded within the poker table 310. In addition, a community information area 320 describes information about the community).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the message window as taught by Wickett into the gaming system as taught by Humphry in order to provide new, exciting, and engaging 
Regarding claim 2: Humphry discloses that which is discussed above. Humphry further discloses that the receiving section receives the input of the usage purpose on a basis of an uttered voice of the user (paragraph [0023], executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games).
Regarding claim 3: Humphry discloses that which is discussed above. Humphry further discloses that the identifying section extracts a step in which input of the user is requested from the one or more steps included in the identified procedure (paragraph [0023], executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games), and the second screen generating section generates an information screen including information regarding the extracted step (paragraph [0023], paragraph [0025] – paragraph [0026], executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games, The community gaming panel overlay may be displayed in the form of a menu that offers different community games and options, the player may select this game via the community gaming panel button or some other process (e.g., a voice command instructing the EGM to select the Keno Racer game). The community gaming panel overlay (screen) then changes to display the game settings screen).
Regarding claim 4: Humphry discloses that which is discussed above. Humphry further discloses that the second screen generating section generates an information executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games, The community gaming panel overlay may be displayed in the form of a menu that offers different community games and options, the player may select this game via the community gaming panel button or some other process (e.g., a voice command instructing the EGM to select the Keno Racer game). The community gaming panel overlay (screen) then changes to display the game settings screen).
Regarding claim 5: Humphry discloses that which is discussed above. Humphry further discloses that the second screen generating section generates an information screen including information indicating the number of remaining operating screens to be displayed before realization of the usage purpose (paragraph [0023], paragraph [0025] – paragraph [0026], executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games, The community gaming panel overlay may be displayed in the form of a menu that offers different community games and options, the player may select this game via the community gaming panel button or some other process (e.g., a voice command instructing the EGM to select the Keno Racer game). The community gaming panel overlay (screen) then changes to display the game settings screen).
Regarding claim 6: Humphry discloses that which is discussed above. Humphry further discloses a purpose obtaining section configured to obtain the usage purpose of the information processing device of the user (paragraph [0023], the community gaming panel overlay may comprise a menu that offers one or more different community games and options. The community game panel may additionally and/or alternatively be accessed via voice or audio detection (e.g., when a player issues a voice-activated command such as "EGM, open the community panel game"), biometric data (e.g., retinal scan, fingerprint, etc.), or some combination thereof); and a menu generating section configured to generate a menu item related to the usage purpose obtained by the purpose obtaining section (paragraph [0023], paragraph [0025], executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games, The community gaming panel overlay may be displayed in the form of a menu that offers different community games and options. Assume one of the community gaming panel selections is a community game titled "Keno Racer"), wherein when the receiving section receives an operation of selecting the menu item, the identifying section identifies the procedure including the one or more steps necessary for realizing the usage purpose associated with the menu item (paragraph [0023], paragraph [0025] – paragraph [0026], executing the access operation such as, for example, by pressing the on-screen button or via a voice command, causes an overlay-menu to appear that displays multiplayer games, The community gaming panel overlay may be displayed in the form of a menu that offers different community games and options, the player may select this game via the community gaming panel button or some other process (e.g., a voice command instructing the EGM to select the Keno Racer game). The community gaming panel overlay (screen) then changes to display the game settings screen). 
The community gaming panel overlay may comprise a menu that offers one or more different community games and options. The community game panel may additionally and/or alternatively be accessed via voice or audio detection (e.g., when a player issues a voice-activated command such as "EGM, open the community panel game"), biometric data (e.g., retinal scan, fingerprint, etc.), or some combination thereof). 
Regarding claim 8: Humphry discloses that which is discussed above. Humphry further discloses that there is another operating screen displayed temporally before or after the operating screen being displayed, the first screen generating section displays also a part of the another operating screen (paragraph [0076], the player station provides dynamic sounds coupled with attractive multimedia images displayed on one or more of the display devices to provide an audio-visual representation or to otherwise display full-motion video with sound to attract players to the player station).
Regarding claim 9: Humphry discloses that which is discussed above. Humphry further discloses that when the user performs an input not complying with a procedure on the operating screen after the identifying section identifies the procedure, the identifying section identifies a procedure following the operating screen again (paragraph [0023], paragraph [0036], the community game panel may additionally and/or alternatively be accessed via voice or audio detection (e.g., when a player issues a voice-activated command such as "EGM, open the community panel game"), biometric data (e.g., retinal scan, fingerprint, etc., a "Back" selection option (e.g., button) to return to a previous selection option. It should be appreciated that the multiplayer game may include any other suitable buttons, fields, and the like having any other suitable functionality instead of, or in addition to, any of those described above). 

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. 
Applicant's arguments are substantially directed to newly added limitations. The Examiner respectfully submits that the prior art of record discloses these limitations, as discussed in the updated rejections as set forth above. Accordingly, the Applicant is directed to the rejection of the claims above for a detailed response to Applicant's arguments as to the applicability of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715